PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PEGGY S. MCCREREY,
Plaintiff-Appellant,

v.

RAY ALLEN, JR.; JACK KOTVAS, in his
individual capacity,
Defendants-Appellees,              No. 96-1880

and

COMMONWEALTH OF VIRGINIA,
Department of Professional and
Occupational Regulation,
Defendant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-95-497-3)
Argued: March 6, 1997

Decided: July 8, 1997

Before RUSSELL, HALL, and NIEMEYER,
Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Hall wrote the opinion, in
which Judge Russell and Judge Niemeyer joined.

_________________________________________________________________
COUNSEL

ARGUED: Rodney Alan Smolla, Marshall-Wythe School of Law,
COLLEGE OF WILLIAM & MARY, Williamsburg, Virginia, for
Appellant. Guy Winston Horsley, Jr., Senior Assistant Attorney Gen-
eral, OFFICE OF THE ATTORNEY GENERAL, Richmond, Vir-
ginia, for Appellees. ON BRIEF: Gerald T. Zerkin, Melanie A.
Hopper, Barbara J. Hughes, GERALD T. ZERKIN & ASSOCIATES,
Richmond, Virginia, for Appellant. James S. Gilmore, III, Attorney
General of Virginia, Catherine C. Hammond, Deputy Attorney Gen-
eral, Neil A.G. McPhie, Senior Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appel-
lees.
_________________________________________________________________

OPINION

HALL, Circuit Judge:

In this civil rights action against her former supervisor and the
per-
son hired to fill her position at a state agency, Peggy S. McCrerey
claimed that the decisions to fire and replace her were politically
motivated and that her First Amendment rights were thereby
violated.
The district court granted summary judgment to the defendants, and
we now affirm.

The Virginia Department of Professional and Occupational Regula-
tion (DPOR) oversees eighteen regulatory boards, the members of
which are appointed by the governor. DPOR sets regulatory policy,
administers regulations, provides staff support for the various
boards,
and serves as a liaison between the boards and the governor.
McCrerey had been DPOR's Administrator for Regulatory Programs
for two and a half years when she was fired in July 1994 by Ray
Allen, who had recently been appointed director of DPOR. A new
position of Chief Deputy Director was then created and posted, but
McCrerey was not one of the two people interviewed for the
position.
Instead, the job went to Jack Kotvas, who had been active in the
cam-
paign of the then recently elected Republican governor. McCrerey is
not active in any political party.

McCrerey sued, claiming that her termination and Kotvas's hiring
were politically motivated. In ruling on the defendants' motion for
summary judgment, the district court assumed the claimed political

                                 2
motive behind both of the job decisions. However, the court also
found that political affiliation was an "appropriate requirement"
for
the jobs in question and, therefore, that the patronage employment
decisions at issue were not unlawful under the Elrod-Branti
doctrine.1
McCrerey v. Allen, 925 F. Supp. 1123 (E.D. Va. 1996). McCrerey
appealed.2

Notwithstanding Allen's and Kotvas's arguments, both below and
on appeal, that the disputed personnel decisions were based on
merit,
we agree with the district court that it must be assumed for
summary
judgment purposes that McCrerey's lack of Republican Party affilia-
tion was a significant factor in both employment decisions. See id.
at
1135-36. In accordance with Branti, 445 U.S. at 518, the district
court
shifted its focus to whether the State had met its burden of demon-
strating that political affiliation was an "appropriate requirement
for
the effective performance" of the positions at issue and decided
that
the burden had been met. 925 F. Supp. at 1136.

Except for some isolated statements in the "Statement of Facts"
section of her opening brief, McCrerey has made no effort to
explain
why political affiliation might not be an "appropriate requirement"
for
either position, and she does not argue on appeal that the district
court
erred in finding that the two positions in question"involve[d]
issues
on which there is room for political disagreement on goals and
their
implementation." Id. Her only argument is that the State cannot on
the
one hand declare through its legislature that political
considerations
should not enter into personnel decisions about a given job, and
then,
on the other hand, violate that same law and be heard to argue
that,
as a matter of fact, political affiliation is indeed an
"appropriate
requirement" for that same job.

The district court considered the state law --"Although neither
state policy nor state law defining a position as requiring--or not
_________________________________________________________________
1 Elrod v. Burns, 427 U.S. 347 (1976); Branti v. Finkel, 445 U.S.
507
(1980).
2 The district court alternatively ruled that Allen and Kotvas were
enti-
tled to qualified immunity. In light of our decision to affirm on
the
Elrod-Branti basis of the district court's decision, we do not
reach immu-
nity issue.

                                 3
requiring--partisan political affiliation controls the Elrod-Branti
anal-
ysis, it is a factor to consider in assessing whether a position is
within
the protective ambit of the doctrine" (925 F.Supp. at 1137
(citations
omitted)) -- but ruled that "the factors which the federal
constitu-
tional analysis must take into account override the countervailing
influence of the state law and policy statements on which McCrerey
relies." Id. at 1139. However, McCrerey wants more than deference
or a presumption accorded the state anti-patronage law; she
contends
that the agency's violation of state law in her case effectively
pre-
cludes a judgment in the State's favor.
McCrerey explains that she does not mean to assert that "state law
is legally determinative, but that where state law unambiguously
renounces any relevant state interest, it leaves the State with an
insur-
mountable evidentiary hurdle." Appellant's brief at 24 n.5
(emphasis
in original). This evidentiary slant was apparently not articulated
as
such below, although the district court culled an analogous
contention
from McCrerey's opposition to the summary judgment motion: "Al-
though not articulated in this form, the result sought by McCrerey
perhaps is that the defendants are estopped from claiming the
protec-
tion of the Elrod-Branti doctrine because of the provision of state
law
and the policies cited earlier . . . ." 925 F. Supp. at 1138 n. 8.
However
the argument is characterized, its core is the same-- when the
State
has specifically determined that political affiliation may not be
con-
sidered with regard to a given job or class of jobs, then state law
does
indeed effectively control the First Amendment issue.3 We agree
with
the district court that state law cannot control the analysis
because
"the content and scope of federal constitutional rights are matters
of
federal constitutional law." Id. at n. 7.
_________________________________________________________________
3 "In making a patronage-based decision against McCrerey in open
vio-
lation of Virginia law, the Defendant/Appellees forfeited whatever
claim
to the Elrod-Branti exception they might otherwise have made"
(appel-
lant's brief at 20); "[The State] is foreclosed by its own binding
state pol-
icies from meeting its evidentiary burden of demonstrating a
compelling,
countervailing state interest to offset McCrerey's First Amendment
right" (appellant's brief at 22) (emphasis in original); "The State
simply
can not meet its burden to establish an interest that outweighs
McCrerey's First Amendment rights when state law specifically
renounces any such interest" (appellant's brief at 24).
                                 4
The role of state law in the Elrod-Branti analysis has not been
explained with a great degree of precision. Compare Stott v.
Haworth,
916 F.2d 134, 142 (4th Cir. 1990) (noting that a state law making
cer-
tain positions exempt from civil service protection"create[d] a
pre-
sumption at law that discharge or demotion was proper" (citing
Savage v. Gorski, 850 F.2d 64, 69 (2d Cir. 1988)), with Akers v.
Caperton, 998 F.2d 220, 225 n.7 (4th Cir. 1993) (noting, in a case
involving a state statute that specifically provided that political
affilia-
tion was an important requirement for the position of highway
super-
intendent, that "legislative findings are given deference"). State
lawmakers, who are quite capable of enacting patronage-influenced
employment statutes, cannot supplant the Elrod-Branti doctrine. We
find no basis for establishing a per se or"absolute deference" rule
when the disputed employment decision conflicts with the state's
leg-
islative determination. See Rouse v. Nielson, 851 F. Supp. 717,
723-24
(D.S.C. 1994) (rejecting argument that anti-patronage statute be
given
"absolute deference").

The district court correctly noted, and we now emphasize, that
whether a patronage-based dismissal violates the First Amendment is
ultimately a question of federal law. We reject McCrerey's
invitation
to establish a different rule where anti-patronage statutes are
involved.

AFFIRMED

                                 5